Case 8:18-cr-00584-CEH-SPF Document 30 Filed 10/27/20 Page 1 of 1 PageID 176




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA



v.                                            CASE NO: 8:18-cr-584-T-36SPF

LOYD W. TUTOR, JR.




                           FINAL REVOCATION HEARING
       Pursuant to the Report and Recommendation of the United States Magistrate

Judge (Doc.21), entered October 8, 2020, to which there has been no objection and the

14 day objection period has expired, the Report on Initial Appearance for Violation of

Supervised Release is now accepted.

       A Final Revocation Hearing was previously scheduled for November 12, 2020

at 9:00 AM before the undersigned and will proceed as scheduled.

       DONE and ORDERED in Tampa, Florida this 27th day of October 2020.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
